This action is to recover certain crops by virtue of an agricultural lien thereon given by the defendant to the plaintiff. The said lien describes the lands on which such crops are to be raised, as follows: "Upon a tract of land in Granville County, known as the C.H. Dement, deceased, or any other lands he (the defendant) may cultivate during the year 1888." The court ruled that the description of the land on which the crops were raised was too vague and uncertain to pass title to said crops, and rendered judgment on that ground against the plaintiff, to which he excepted. The record discloses no other ruling of the judge, nor any other exception by appellant.
It has been held in Weil v. Flowers, ante, 212, that a description, similar to that above recited, was valid and sufficient as to crops raised *Page 221 
by the defendant during the year on the land in the county named "known as C.H. Dement, deceased," and that such description is not rendered invalid and insufficient by the superadded words, "or any other lands he may cultivate." The latter words are mere surplusage, not vitiating the definite words preceding them, "the land in Granville County known as C.H. Dement, deceased," which admit of parol proof to identify it.
There is no suggestion by exception, nor in the printed briefs filed by counsel, that the land of "C.H. Dement, deceased," was not sufficiently identified by proof, but if there is any doubt on that point, the facts will be developed in a new trial.
Error.
(305)